Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Response
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, and 13 are rejected under 35 U.S.C. 103 as being obvious over Engel et al, U.S. 2017/0291608 (see applicant submitted IDS) in view of Micks et al., U.S. 2017/0174261.
Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Engel et al, U.S. 2017/0291608 in view of Micks et al., U.S. 2017/0174261 and Davis et al, U.S. 2005/0222756.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being obvious over Engel et al, U.S. 2017/0291608 (see applicant submitted IDS) in view of Micks et al., U.S. 2017/0174261.
Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being obvious over Engel et al, U.S. 2017/0291608 in view of Micks et al., U.S. 2017/0174261 and Jana et al., U.S. 2013/0099941.
The above claims were previously examined and remain rejected for the same reasons articulated in the previous Office Action.   
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Engel et al, U.S. 2017/0291608 in view of Chen, U.S. 2020/0137538 and Choi et al, U.S. 2015/0200835. 
On claim 8, Engle cites except:
The method according to claim 7, wherein the sending is carried out according to a Rich Communication Service (RCS) protocol, and said at least one message is a Session Initiation Protocol (SIP)-option message.
Engel, as previously disclosed, uses vehicle to vehicle communications to guide
a user's vehicle into traffic with other vehicle to vehicle communications equipped devices such that the transition of the user's vehicle into traffic results in a collision and hazard free event. Engel doesn’t disclose the excepted claim limitations.
In the same art of v2x communications, Chen, [0141] discloses “The
communication module may be configured to implement communication between the device and another device. For example, when the device is a Rich Communication
Service (RCS), the communication module may be a common public radio interface
(CPRI) configured to implement communication between an RRS and the RCS.”
Furthermore, Choi discloses:
“[0088] The processor 210 transmits the SIP Options message, to which the status message and the identification information are added, to a counterpart subscriber through the RCS network (operation S16). For example, as illustrated in FIG. 12, a client A that is a (sic) RCS service subscriber transmits an (sic) SIP Options to which status message and identification information of the client A are added to a plurality of clients B, C and D stored in an address book (for example, Contact).”
It would have been obvious at the time the claimed invention was filed to modify
Engel using the features disclosed in Chen and Choi to realize a v2x communications system wherein RCS and SIP-options communications are used. 
In the case of Choi, it is clear there is a relationship between SIP-option messaging. One of ordinary skill in the art would have included such features to allow a known use of RCS/SIP-option communications for use in V2X communications between vehicles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683